HARALSON, J.
l.- 'The evidence shows without conflict that Arnold Teel, by deeds made by him, and which he caused to be made to her, conveyed all the lands he owned to Palestine Teel, the wife of his son A. L. Teel, and also personal property thereon, which it is averred was all the property he owned. The complainant denies that these deeds were ever deliverd by Arnold Teel to said Palestine. The evidence, however, does not support this contention. They appear to have been legally executed, and were each, after execution, recorded in the office of the probate court. The deed from said Arnold to Palestine Teel covering all the lands, bore date the 23d of February, 1882, and Avas attested by two witnesses, and duly acknowledged by the grantor on the day of its execution, and was filed for record and recorded on the 25th of March of the same year. These facts constituted a delivery. — Elston v. Comer, 108 Ala. 76; Gulf Red Cedar Company v. O’Neal, 131 Ala. 117.
In addition to this, the eAddence shows that each of the deeds were delivered by the grantor to the said Palestine. She swears positively to the fact that she had possession of them in 1881, or 1882, and kept them five or six years in her trunk, or may be longer.
Mrs. ChadAvick, the daughter of Palestine; testified that in 1884 or 1885, she saAV the deeds a good many times, in the trunk of her mother, and that she gave them to her father, Arnold Teel, to keep for her in a safe place, as she did not have such a place in Avhich to keep them, and he put them in an iron safe. Moreover, it was shown by other witnesses that they had several times heard Arnold Teel say, after the execution of said deed, that he had given everything he had to Palestine Teel and her children. After he had given her his prop*640erty, be lived with her and her husband on the land, and looked after the place for Palestine, until his death in 1894, and had no business of his own or property to attend to. The evidence is fully convincing, as was held by the chancellor, that the deeds were delivered, and that the legal title to the property conveyed was, at the death of Arnold Teel, in Palestine Teel. It is not pretended or attempted to be shown, that after the conveyance of this property to said Palestine, she ever recon-veyed the same to said Arnold. Such possession and control of the lands as said Arnold exercised during his life, under these conditions, will be referred to the legal title, and any right or advantage springing from his possession enured to the benefit of Palestine. — Scruggs v. Decatur M. & L. Co., 86 Ala. 173; Duncan v. Williams, 89 Ala. 341, 351; Harper v. Rudd, 89 Ala. 371, 373.
2. It seems to have been agreeable to Palestine, and it certainly was to her advantage, for Arnold to manage and superintend the lands for her. It appears that her husband was dissipated and not well calculated to give proper management to the property of his wife; and Arnold, in conveying the property to her, excluded him from the control. It was natural and becoming for Palestine to repose the utmost confidence in her benefactor, and commit the management of her affairs to him, with unquestioning trust. He raised and disposed of the crops, and acted as if the property belonged to him, all the while admitting her ownership. In this nothing can be found to her disadvantage.
3. As to the crops raised on the land, it may be said, that the general rule of the common law is, that crops form a part of the real estate to which they are- attached. The proceeds of crops raised on these lands, under the conditions mentioned belonged to Palestine. — 8. Am. & Eng. Ency. Law (2d ed.) 303, 329 and notes; Carlisle v. Killebrew, 89 Ala. 332.
The evidence was clear that said Arnold raised no crops except on the lands of said Palestine, and that he rented from her no1 part of the lands, and never pretended that he was not acting for her.
*6414. The court ordered a reference to the register to ascertain and report the money that said Arnold-had when he died, if any, and the value of all property which he owned at the time of .his death, which was received, wasted, and destroyed by the defendants or any of them. The evidence for the complainant tended to- show, that the deceased had money and property when he died, which was not included in his deed to said Palestine; but that for the defendants tended to show that all the money on hand at his death, and all other personal property on the lands was the property of said Palestine, derived from or acquired by the proceeds of the crops raised on the land which belonged to her, and that the title to all that property belonged to her, and the register so found and-reported. Exceptions were filed by the complainant to the report of the register. On final decree the report was confirmed, and it was decreed that complainant was entitled to no relief.
These-conclusions of the register were drawn not only from the depositions of Avitnesses, but also from the oral examination of Avitnesses before-him. The same weight and effect ought to be accorded to his findings, which Avould be given to the verdict of a jury. If from the whole evidence it is a matter of doubt Avhether the finding was correct, or if different impartial and intelligent persons might entertain different opinions as to the matter, the findings ought not, for such reason, to be disturbed. — Vaughn v. Smith, 69 Ala. 92; McQueen v. Whetstone, 127 Ala. 418; Pollard v. Mortgage Co., 139 Ala. 183, 200, 201.
We are unable to conclude that the register was incorrect in his findings, and that the court erred in confirming his report.
Affirmed.
McClellan, C. J., Doavdell and. Denson, J.J., concurring.